Title: From Abigail Smith Adams to John Quincy Adams, 11 July 1810
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy July 11th Your Birthday 18010

God bless it—
mr  Jones was so obligeing as to come this morning to Quincy, to inform us that he was to Sail this week for st Petersburgh and that he should be happy to take Letters to you, that he proposes to pass the next winter there,
This gentleman is the Son of mr J Th Jones Since he left Colledge he has been in France. he appears an intelligent well informed young Gentleman; he is not unknown to you in that any further introduction is unnecessary—especially as he carries with him what Fielding in his Tom Jones, calls a Letter of recommendation “a good face, and a pleasing countenance”
My first intelligence to you, is respecting your Sons, who are both in good health, and celebrated with me the 4th of July. first as the Birth day of American independence and next, as the Birth Day of Master John; who who never fails to express his pleasure, that his Birth was upon so memroable a day.
The health of their parents was not omitted upon the occasion—Master Charles was also affectionately remembered by his Brothers John was much diverted with the account his Aunt Catharine gave of his appearing in the Character of an Indian at the French Ambassadors Maske. he is very solicitious to know whether he had a blanket, and a bow and Arrow?
any next information is respecting your parents, who thank God, at present enjoy as much health peace and contentment as at their advanced years they have any right to expect. Your Brother and family are well. I suppose he will tell you so himself. if he returns from the court at Dedham soon enough to write to you, by this conveyance. they removed about three weeks since to the foot of Pens Hill, to the birth place of Your Father. they have made the House a comfortable dwelling.
The rest of your Friends and acquaintances are well. not one of our near connexions are Yet wanting
My last Letter to you, was sent to washington to go by a dispatch vessel, sent by the president to St Petersburgh—
The Russian Minister, and his Suite have arrive there, have been presented, and received by the president
We are hungry and thirsty for Letters of a more recent date than any which have yet been received. we hope for a plentifull harvest. soon, as we daily expect arrivals from the North, the Horace is not yet arrived-I long to learn that some of the many Letters which I have written have reachd you. From you we have not received any, later, than your journal of “hair breadth escapes” in the Baltic and a cypher, from Mrs Adams I have before acknowledged one of the 7th of Febry,
We have a season rather cool, small crops of Grass. the Severity of the last winters cold, kiled the clover and destroyed all the peach trees for the present season. not a tree bloomd. the calamity is general through the State—corn & grain of all kinds promises well—
The Spotted fever which was so allarming and fatal, in many places, particularly in the county if Worster, has subsided in a great measure since the Warm Weather commenced. some instances of it have been fatal in Boston Charlestown and cambridge port. in general it is healthy— Manufactors increase and flourish, but your Fathers Toast upon the 4th of July was “Hercules, the Strength of his manhood was not given him to be wholy consumed at the distaff, may he recollect his first and Second labours, tameing the Lyon, and Subduing the Hydra.
The Govenour gave an elegant Entertainment at his house in Cambridge—Your Father, and another dinned with him, and an hundred other guests—The turmoil of election has Subsided, and the Spirit of party flags for a season
“They are restrained indeed but not Subdued”
“Few competions but Engender Spight”
Mr Gerry is well known to you almost from your Infancy. his inflexable Steadiness, his candid and benevolent mind, his upright, and honest zeal in the Service of his Country, are a Security for an impartial and wise administrator of the government.
Cowper Says.
“Such Men are raised to Station and command”
“When providence means mercy to a land”
I Shall not have time to write to My Dear daughter now, or to William, you may inform her that I had Letters from her Mother a few days Since—that She and her family were then well. Mrs Boyed has been Sick, but was recovered—to William My Love, and his Mothers as requested by her when I wrote. these Letters had been received from him—Mrs James Foster had a Son Christned a fortnight since by the name of John Quincy Adams, by mr Emerson—
I am my dear son affectionately your Mother

Abigail Adams